      Case: 1:18-cv-06723 Document #: 20 Filed: 01/22/19 Page 1 of 5 PageID #:98



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                   EASTERN DIVISION


 BRIGHTER SKY PRODUCTIONS, LLC, and                          )
 DAN TRAMON, and DIANA BELOKOWSKI,                           )
 and CARL ANTHONY TRAMON,                                    )
                      Plaintiffs,                            )
                                                             )   Case No.: 1:18-cv-06723
                            v.                               )
                                                             )
 MARRIOTT INTERNATIONAL, INC., and                           )
 BRE DIAMOND HOTEL HOLDINGS, LLC as                          )   The Hon. Charles R. Norgle, Sr.
 the surviving company of a merger with                      )
 STRATEGIC HOTELS & RESORTS, INC.                            )
 d/b/a MARRIOTT THEATRE, and BRE                             )
 DIAMOND HOTEL HOLDINGS, LLC, and                            )
 BRE DIAMOND HOTEL, LLC, a wholly                            )
 owned subsidiary, and DTRS LINCOLNSHIRE,                    )
 LLC, and RFMBC, LLC; and LA-RFMBG                           )
 LINCOLNSHIRE, LLC d/b/a Marriott Theatre,                   )
 and MARRIOTT HOTEL SERVICES, INC.,                          )
 and STRATEGIC HOTELS & RESORTS, LLC,                        )
 and MICHAEL MAHLER, and AARON                               )
 THIELEN, and TERRY JAMES,                                   )
                                                             )
                                   Defendants.


      UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT

        Defendants Strategic Hotels & Resorts LLC (“Strategic LLC”), BRE Diamond Hotel

LLC,1 and DTRS Lincolnshire, LLC (“DTRS”) (together, the “Strategic Defendants”)

respectfully move this Court for an extension of time, up to and including March 12, 2019, to

answer or otherwise respond to Plaintiffs’ complaint. In support of this Motion, the Strategic

Defendants state as follows:

        1.       Plaintiffs filed their complaint on October 4, 2018. (Dkt. 1.)




1
  Although Plaintiffs have named BRE Diamond Hotel LLC as a separate Defendant, it is in fact the former name of
Defendant Strategic LLC and not a separate entity.
      Case: 1:18-cv-06723 Document #: 20 Filed: 01/22/19 Page 2 of 5 PageID #:99



         2.       Plaintiffs effected service on Strategic LLC on January 2, 2019. (Dkt. 9-1 ¶ 14.)2

On January 3, 2019, in-house counsel for the Strategic Defendants accepted service of the

summons and complaint on behalf of DTRS.

         3.       The responsive pleadings of Strategic LLC and of DTRS are currently due on or

before January 23, 2019 and January 24, 2019, respectively. Fed. R. Civ. P. 12(a)(1)(A)(i).

         4.       On January 17, 2019, this Court granted the motion of Defendants Marriott

International, Inc., Marriott Hotel Services, Inc., Michael Mahler, Aaron Thielen, and Terry

James (together, the “Moving Defendants”) for an extension of time, up to and including March

12, 2019, to answer or otherwise respond to Plaintiffs’ complaint. (Dkt. 18.) That motion

argued, inter alia, that such an extension was necessary to bring into alignment the response

deadlines of all Defendants in this case, including several Defendants that have not yet been

served. (Dkt. 17 ¶ 8.)

         5.       The undersigned counsel were retained by the Strategic Defendants on January

21, 2019. Accordingly, the Strategic Defendants were not able to join the motion of the Moving

Defendants, which was also prepared by the undersigned counsel.

         6.       The Strategic Defendants respectfully request that their deadline to answer or

otherwise respond to the Plaintiffs’ complaint also be extended up to and including March 12,

2019, substantially for the reasons given in the motion of the Moving Defendants. (See Dkt. 17.)

         7.       The undersigned counsel further anticipate that they will be asked to represent at

least one additional Defendant (BRE Diamond Hotel Holdings, LLC), and perhaps all

Defendants, in this action, assuming those additional Defendants are served. The Strategic



2
 Plaintiffs also purported to effect service on an additional entity, Strategic Hotels & Resorts, Inc. (“Strategic Inc.”),
by leaving a copy of the complaint with the receptionist at the offices of Strategic LLC. (See Dkt. 9-1 ¶ 13.)
However, Strategic Inc. is no longer affiliated with Strategic LLC and has merged into Defendant BRE Diamond
Hotel Holdings, LLC. Accordingly, Strategic Inc. (to the extent it is a named Defendant in this action) has not been
properly served.
                                                            2
    Case: 1:18-cv-06723 Document #: 20 Filed: 01/22/19 Page 3 of 5 PageID #:100



Defendants thus further request that the response deadline of all remaining Defendants, to the

extent they are eventually properly served by February 19, 2019, also be extended up to and

including March 12, 2019.

       8.      The undersigned counsel have conferred with counsel for Plaintiffs concerning

this motion, and Plaintiffs’ counsel does not object to this request for an extension of time and

has agreed to the requested response date.

       9.      None of the parties will be prejudiced if the requested extension is granted, nor

will any substantial delay occur.

       WHEREFORE, the Strategic Defendants respectfully request that this Court grant this

unopposed motion for an extension of time and extend the deadline for the Strategic Defendants

to respond to Plaintiffs’ complaint to March 12, 2019. The Strategic Defendants further

respectfully request that this Court extend the deadline for all Defendants to respond to

Plaintiffs’ complaint to March 12, 2019.




                                                 3
  Case: 1:18-cv-06723 Document #: 20 Filed: 01/22/19 Page 4 of 5 PageID #:101



Dated: January 22, 2019                    Respectfully submitted,

                                             /s/ Ashley M. Schumacher
                                           Ashley M. Schumacher
                                           JENNER & BLOCK LLP
                                           353 N. Clark Street
                                           Chicago, IL 60654-3456
                                           (312) 222-9350
                                           aschumacher@jenner.com

                                           Andrew H. Bart (pro hac vice forthcoming)
                                           JENNER & BLOCK LLP
                                           919 Third Avenue
                                           New York, NY 10022
                                           (212) 891-1645
                                           abart@jenner.com

                                           Andrew J. Thomas (pro hac vice forthcoming)
                                           JENNER & BLOCK LLP
                                           533 W. 5th St., Ste. 3600
                                           Los Angeles, CA 90071
                                           (213) 239-5155
                                           ajthomas@jenner.com

                                           Attorneys for Defendants Marriott
                                           International, Inc., Marriott Hotel Services,
                                           Inc., Michael Mahler, Aaron Thielen, Terry
                                           James, Strategic Hotels & Resorts LLC, BRE
                                           Diamond Hotel LLC, and DTRS Lincolnshire,
                                           LLC




                                      4
    Case: 1:18-cv-06723 Document #: 20 Filed: 01/22/19 Page 5 of 5 PageID #:102



                                CERTIFICATE OF SERVICE

       The undersigned, an attorney of record in this case, hereby certifies that on January 16,

2019, a true and correct copy of the foregoing Unopposed Motion to Extend Time to Respond

to Complaint was filed electronically by CM/ECF, which caused notice to be sent to all counsel

of record.

  Dated: January 22, 2019                             Respectfully submitted,

                                                        /s/ Ashley M. Schumacher
                                                      Ashley M. Schumacher
                                                      JENNER & BLOCK LLP
                                                      353 N. Clark Street
                                                      Chicago, IL 60654-3456
                                                      (312) 222-9350
                                                      aschumacher@jenner.com

                                                      Attorneys for Defendants Marriott
                                                      International, Inc., Marriott Hotel Services,
                                                      Inc., Michael Mahler, Aaron Thielen, Terry
                                                      James, Strategic Hotels & Resorts LLC, BRE
                                                      Diamond Hotel LLC, and DTRS Lincolnshire,
                                                      LLC
